Citation Nr: 1707811	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ear disability, to include hearing loss and middle ear dysfunction.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease with lumbar strain.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel







INTRODUCTION

The Veteran served in the Army National Guard from February 1976 to February 1982 with several verified periods of active duty for training (ACDUTRA) to include from April 11, 1976 to August 28, 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and a July 2011 rating decision by the VA Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction currently resides with the VA RO in New Orleans.  

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge in February 2010 for his right ear and lumbar spine disability claims; notice of such was mailed to him at his address of record.  The Veteran failed to report for the hearing without explanation or request to reschedule.  That hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  Additionally, in July 2014, the Veteran requested a hearing before a Veterans Law Judge for his lumbar spine disability claim.  However, he subsequently withdrew this hearing request in August 2014.  As such, that request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 
38 C.F.R. § 20.704(e) (2016).
   
In February 2010, the Board remanded the Veteran's right ear disability claim for additional development.  The Veteran's case returned to the Board and in September 2011, the Board denied service connection for right ear hearing loss.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) with respect to the right ear disability claim.  In a December 2012 Memorandum Decision, the Court vacated and remanded the September 2011 determination that service connection was not warranted for right ear hearing loss.

In May and October 2013, the Board again remanded the Veteran's right ear disability claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In the September 2011 remand, the Board noted that the record raised an informal claim of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate development.  Also, in July 2014, the Veteran clarified that he continues to seek service connection for a dental condition.  This issue has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's right ear disability claim in October 2013, in part, to provide the Veteran with a VA examination in order to determine the etiology of his right ear hearing loss and middle ear dysfunction.  The Veteran was thereafter scheduled for a VA examination in August 2016.  A review of his claims folder indicates that he failed to report for the scheduled examination.  However, there is no indication in the claims folder that he was specifically notified of the examination.  

(The Board is aware of the examination inquiry.  However, the document does not establish if there was contact by letter or telephone.  The document does not establish, if by telephone, if the Veteran was reached.)

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2016).

The Veteran's right ear disability claim falls within the parameters of an original compensation claim and failure to report for an examination "shall be rated based on the evidence of record."  Exceptions to these regulations involve whether good cause for the Veteran's failure to report is demonstrated. 

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  In this case, the record does not indicate that the Veteran received notice of the scheduled VA examination.  A development letter sent to him by VA in June 2016 (dated prior to the scheduled VA examination) does not mention being scheduled for a VA examination.  Furthermore, in the November 2016 supplemental statement of the case (SSOC), which continued the denial of the right ear disability claim, mentioned the Veteran's failure to report for scheduled VA examination, but did not identify any letters sent to the Veteran informing him of the examination.  The Board further notes that the Veteran is not represented in this claim, and he therefore would have been the only recipient of notice of the VA examination.  Consequently, as it appears the Veteran was not adequately notified of the scheduled VA examination in August 2016, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran should again be scheduled for an appropriate VA examination to determine the etiology of his right ear disability to include hearing loss and middle ear dysfunction.

On remand, the AOJ should also ensure that notices of the date and location of the examination sent to the Veteran are associated with the claims file and that the Veteran is informed of the consequences of any failure to report for the rescheduled examination without good cause. 

As to the lumbar spine disability claim, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) in pertinent part requires that VA examinations include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  However, this information is not found in the report from the Veteran's most recent VA examination of record dated April 2011.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating this claim the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.      

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological 
examination with an appropriate medical professional to determine the etiology of the Veteran's right ear hearing loss, including an ENT examination to determine the etiology of any current middle ear dysfunction.  Associate all notices of the examination in the claims file.  

Access to the electronic file or a copy of the claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  Attention of the examiner is directed to the 1976, 1981 and 1985 military examination records and to the Veteran's lay statements of the onset of symptoms and his report of comments made by the military examiners.  The VA examiner should answer the following questions: 

a. Is it at least as likely as not, i.e, a 50 percent probability or greater, that any right ear hearing loss either had its onset during the Veteran's active duty for training service or is otherwise etiologically related to his conceded in-service noise exposure?

b. Is it at least as likely as not, i.e, a 50 percent probability or greater, that any currently diagnosed middle ear dysfunction either had its onset during the Veteran's active duty for training service or is otherwise etiologically related to his conceded in-service noise exposure? 

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

2. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of his service-connected degenerative disc disease with lumbar strain.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

3. If a letter is sent informing the Veteran of the VA examinations, the letter should be placed in the record.

If there is notification by telephone, it must be established that the Veteran was contacted.  The date and time of the contact is to be noted in the report.  If the Veteran is not contacted personally, a letter must be sent.

Notification to the Veteran of the VA examinations
should expressly inform him that failure to appear to the examination for his service connection claim on appeal as requested, and without good cause, will result in his claim being rated based on the evidence of record, and failure to appear to the examination for his increased rating claim on appeal as requested, and without good cause, will result in the denial of his claim.  See 38 C.F.R. 
§ 3.655 (2016). 

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







